                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

  Elijah Bonneau,                                      Civil Action No. 5:16-cv-0118-TLW

                 Plaintiff,

  v.                                                                 ORDER

  Nancy A. Berryhill, Acting Commissioner
  of Social Security,

                 Defendant.



       This social security matter is before the Court on Plaintiff’s Motion for Attorney Fees

pursuant to 42 U.S.C. § 406(b)(1) and Local Civil Rule 83.VII.07. ECF No. 28. Initially, Plaintiff

filed this action seeking review of the Commissioner’s decision denying her disability claim. ECF

No. 1. However, the Commissioner filed a Motion asking the court to enter a judgement of reversal

and remanding the proceedings back to the Commissioner. ECF No. 18. Plaintiff consented to the

motion, and the Court issued an order granting the Motion to Remand. ECF No. 21.

       Plaintiff then filed a Motion for Attorney’s Fees Pursuant to the Equal Access to Justice

Act (“EAJA”), seeking reimbursement for attorney’s fees in the amount of $2,175.35. ECF No.

24. The Commissioner did not object to Plaintiff’s request for EAJA attorney’s fees, ECF No. 25,

and the Court granted the Motion for Attorney’s Fees Pursuant to the EAJA. ECF No. 27.

       After the Social Security Administration (“SSA”) issued a Notice of Award to Plaintiff,

indicating her past due benefits, ECF No. 28-2 at 1-4, Plaintiff filed the present motion seeking to

recover $13,692.50 in attorney’s fees based on 25% of the total retroactive benefits awarded. ECF

No. 28. Plaintiff’s motion and supporting memorandum cites relevant case law, details the

calculation of an award of fees, and incorporates a fee agreement with Plaintiff’s counsel.


                                                 1
ECF Nos. 28-1, 28-3. As required by 42 U.S.C. § 406(b), the amount requested by counsel is not

greater than 25% of the past-due benefits recovered by Plaintiff. The Court finds the motion and

supporting memorandum persuasive in light of the relevant case law cited. See Gisbrecht v.

Barnhart, 535 U.S. 789 (2002); Mudd v. Barnhart, 418 F.3d 424 (4th Cir. 2005); Melvin v. Colvin,

No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2, 2013); Claypool v. Barnhart, 294 F.

Supp. 2d 829 (S.D.W. Va. 2003). The Court also notes that the Commissioner “does not object to

Plaintiff’s motion for attorney’s fees under § 206(b) of the Social Security Act, 42 U.S.C.

§ 406(b).” ECF No. 30.

       The Court has reviewed the motion, counsel’s fee petition, and the accompanying fee

agreement. After careful review, the Court finds that the request for fees pursuant to § 406(b) is

reasonable. Accordingly, Plaintiff’s Motion for Attorney’s Fees pursuant to the Social Security

Act, 42 U.S.C. § 406(b), ECF No. 28, is hereby GRANTED in the amount of $13,692.50. Also,

because Plaintiff’s attorney was previously awarded attorney’s fees in this action under the EAJA,

the previous EAJA award of $2,175.35 must be refunded to Plaintiff pursuant to Gisbrecht, 535

U.S. at 796. Therefore, counsel’s award of $13,692.50 should be offset by $2,175.35, and that

amount of $2,175.35 should be refunded to the Plaintiff.

       IT IS SO ORDERED.

                                                    s/Terry L. Wooten
                                                    Terry L. Wooten
                                                    Senior United States District Judge

April 24, 2019
Columbia, South Carolina




                                                2
